Citation Nr: 0632339	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  00-05 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of spinal 
cord injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from July 1977 to 
February 1978.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Albuquerque, 
New Mexico, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for residuals of 
spinal cord injury.  She avers that service connection is 
warranted because this condition is aggravated by service-
connected post traumatic stress disorder (PTSD).

The Board determined in February 2006 that additional 
development was necessary on this issue.  Specifically, the 
Board requested that the Case Development Unit obtain a VA 
examination and medical opinion to ascertain the nature of 
the relationship, if any, between the back disorder and PTSD.  
The appellant's claims folder was forwarded to the Ben Archer 
VA Healthcare Center in New Mexico in December 2003.  The 
claims folder appears to have been lost at that location and 
VA has undertaken efforts to rebuild the appellant's claims 
folder.  We observe that there is nothing in the rebuilt 
claims folder from the Ben Archer VA Healthcare Center in New 
Mexico to indicate that they conducted an appropriate search 
to locate the claims folder.

After reviewing the rebuilt claims folder, the Board believes 
that further efforts must be made to reconstruct the content 
of the missing claims folder and to clarify the medical 
record.  We note that all attempts to locate and/or rebuild 
the original claims file must be done in accordance with 
proper procedures, and documented in narrative form that is 
associated with the claims file.  See M21-1MR, Part III, 
subpart ii, Chapter 4, Section D.

Also, notwithstanding the absence of the original claims 
folder, a VA examination and medical opinion are still 
necessary in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request a thorough 
search by the Ben Archer VA Healthcare 
Center in New Mexico for the appellant's 
claims folder, or a letter from the 
director indicating that a thorough search 
was conducted for the appellant's claims 
folder and that it was not found at that 
facility.

2.  The RO should obtain a copy of all 
prior rating decisions, Statements of the 
Case, and Supplemental Statements of the 
Case from the RO computer network or any 
other system used to by the RO maintain 
such items.  All attempts to locate these 
should be documented in writing and 
associated with the rebuilt claims folder.

3.  The RO should request treatment 
records from the County Hospital 
identified by the appellant in her 
December 2004 statement, after obtaining 
any necessary release, along with VA 
treatment records since service discharge.

4.  The RO should obtain a copy of the 
Veterans Claims Assistance Act letter sent 
to the appellant with the initiation of 
her claim.  The RO may obtain a copy from 
their archives, or directly from the 
appellant.  Alternatively, the RO should 
issue to the appellant a new VCAA letter 
on the issue of service connection for 
residuals of spinal cord injury, and 
associate a copy of that letter with the 
rebuilt claims folder.

5.  After the claims folder has been 
rebuilt to the extent feasible, the 
appellant should be scheduled for an 
appropriate VA examination to ascertain 
whether or not service-connected PTSD 
aggravates her spinal cord injury 
residuals.  Specifically, the examiner 
should indicate as follows:
(a) What is the nature of the 
appellant's back disorder and does 
she have paraplegia?
(b) Is there any relationship 
between the appellant's back 
disorder and PTSD?
(c) If yes, is the relationship 
organic or psychiatric?
(d) If there is aggravation, what is 
the degree of aggravation (quantify, 
please)?
A complete rationale for all opinions must 
be provided.

6.  The RO should request that the 
appellant provide VA with copies of all 
medical and non-medical evidence in her 
possession that pertains to the claim, 
including copies of any letters sent by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


